Citation Nr: 0640092	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  00-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide and/or pesticide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from July 1958 to March 1962, 
October 1962 to October 1965, and July 1966 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision in which the RO 
denied service connection for adenocarcinoma, prostate, as a 
result of herbicide exposure.  The veteran filed a notice of 
disagreement (NOD) in June 2000 and the RO issued a statement 
of the case (SOC) in September 2000.  The veteran filed a 
substantive appeal (via a VA Form 9) in September 2000.

In August 2006, the veteran and his spouse testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the San Antonio satellite office of the RO; a transcript of 
that hearing is of record. 

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

During his Board hearing and elsewhere, the veteran claimed 
that he was exposed to herbicides and pesticides during 
service and that this exposure caused his prostate cancer for 
which he underwent a prostatectomy in October 1998.  Prostate 
cancer is on the list of diseases associated with exposure to 
herbicide agents that are presumptively service connected in 
veterans exposed to an herbicide agent.  38 C.F.R. § 3.309(e) 
(2006).  The evidence does not reflect that the veteran had 
service in Vietnam, and so he is not entitled to the 
presumption that he was exposed during service to an 
herbicide agent, which is defined as a chemical in an 
herbicide used in support of military operations in Vietnam 
and exposure to which is presumed in veterans who served 
there.  See 38 C.F.R. §§ 3.307(a)(6)(i), (iii) (2006).  The 
veteran is nevertheless entitled to establish service 
connection, on a direct basis, for prostate cancer based on 
exposure to an herbicide agent.  McCartt v. West, 12 Vet. 
App. 164 (1999) (citing Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994)); see also 38 U.S.C.A. § 1113(b) (West 2002) 
(nothing in the laws relating to presumptions prevents the 
granting of service connection on a direct incurrence basis).

The veteran's personnel records reflect that he served in 
Okinawa from January 1959 to April 1961, and in Thailand from 
September 1967 to September 1968.

In an August 2004 letter to the Ranking Member of the House 
of Representatives' Committee on Veterans' Affairs, an Air 
Force official stated that its Historical Research Agency 
(AFHRA) was unable to find any documentation referring to 
Agent Orange, herbicide, defoliant, or dioxin in conjunction 
with Okinawa, although an attachment to the letter listed 
numerous Operation Red Hat documents that indicated possible 
storage of herbicides and chemical agents there between 
August 1969 and March 1972.  In a January 2003 letter and 
attachment to the VA Chief Officer for Public Health and 
Environmental Hazards, the Assistant Secretary of Defense 
listed various herbicide orange operations at specific times 
and geographic locations including three such operations in 
Thailand between 1964 and 1965.  Thus, the veteran served in 
Okinawa before the dates of possible herbicide storage there, 
and served in Thailand after the dates of herbicide 
operations there.  In addition, the National Personnel 
Records Center (NPRC) indicated in November 1999 and May 2005 
that there was no record of exposure to herbicide in the 
veteran's record.  Thus, the veteran's claimed exposure to 
herbicides during service has not been established.

However, the veteran's statements and testimony at the 
hearing indicate that he is also claiming that his prostate 
cancer is due to his exposure to pesticides during service.  

38 U.S.C.A. § 5103A(d) provides that VA will provide a 
medical examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  Here, the evidence reflects that 
the veteran has been treated for prostate cancer since 
October 1998.  The evidence also reflects that during his 
service from July 1958 to March 1962, which includes his 
service in Okinawa, the veteran's Military Occupation 
Specialty (MOS) was motor vehicle operator, and letters from 
fellow servicemen indicate that the veteran was responsible 
for driving trucks from which various substances were 
sprayed.  For example, in an April 2006 letter the commanding 
officer of the veteran's Marine unit wrote that the veteran 
was routinely assigned to drive a military vehicle that 
sprayed insecticides without any protection such as a mask.  
In addition, a Combat Infantry Control Officer recounted in 
an August 2006 letter that while in Thailand, the veteran and 
others were quartered in open bay unairconditioned screened 
barracks that were susceptible to the spray fogging of the 
area with pesticides.

The evidence also includes various statements by VA and 
private physicians indicating that the veteran's prostate 
cancer was or could be related to exposure during service to 
herbicides and/or pesticides.  However, those opinions all 
conflated the herbicide and pesticide exposure, and most used 
speculative language that did not provide the degree of 
certainty required for medical nexus evidence. See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  See also Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  For example, in May 2006, 
a Brooke Army Medical Center staff urologist opined that it 
is as likely as not that the veteran's prostate cancer is 
associated with his herbicide/pesticide exposure; that same 
facility's assistant chief urologist commented that it "is 
not inconceivable" that the veteran's greatest risk factor 
for developing prostate cancer "may have been" his 
extensive exposure to various defoliating chemicals and 
herbicides; the Walter Reed Army Hospital director of 
urologic oncology opined, in August 2000, that the veteran 
was apparently exposed to herbicides in Okinawa and that 
although it cannot be said for certain that herbicide 
exposure causes cancer, it seems that the veteran meets the 
established criteria for the nexus between his exposure and 
his cancer; and, in August 2006, Dr. "L.A." wrote that it 
appears that the veteran received significant chemical 
exposure to herbicides and pesticides during military 
service, and that it was his opinion that the veteran's 
cancer has been contributed to if not caused by his exposure 
to hazardous chemicals.

Thus, based on the veteran's MOS and the supporting lay 
evidence, and with resolution of all reasonable doubt in the 
veteran's favor (see 38 C.F.R. § 3.102 (2006)), the Board 
finds that he was exposed to pesticides during service.  
However, the medical opinions addressing the question of 
medical nexus are not specific to pesticide exposure, and are 
not sufficiently definitive to resolve the claim on appeal.  
Accordingly, a VA examination to obtain a more definitive 
medical opinion as to the relationship, if any, between the 
veteran's in-service pesticide exposure and his prostate 
cancer, is warranted.   See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

The RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination without good cause, may 
well result in a denial of the claim.  38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examinations, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to readjudication of the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present information and/or evidence 
pertinent to his claim on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession, and ensure that its notice to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (as regards the five elements of a claim 
for service connection), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).   However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to including obtain further medical opinion to 
resolve the claim, as indicated below), prior to adjudicating 
the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice 
meets the requirements of 
Dingess/Hartman, cited to above, as 
appropriate.  The RO's letter should also 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159. All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
oncology examination, by a physician, at 
an appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

After review of the claims file and 
examination of the veteran, the physician 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the veteran's prostate cancer is 
related to in-service pesticide exposure.

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

6. If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

